In the

     United States Court of Appeals
                 For the Seventh Circuit
                  ____________________ 
No. 16‐1106 
 
JOHN BAUGH, by and through his Wife and  
Next Friend, Sharon Baugh, 
                                                    Plaintiff‐Appellee, 

                                  v. 
 
CUPRUM S.A. DE C.V., 
                                                Defendant‐Appellant. 
                     ____________________ 
                                    
         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
               No. 08 CV 4204 — John Z. Lee, Judge. 
                     ____________________ 

    ARGUED NOVEMBER 2, 2016 — DECIDED JANUARY 11, 2017 
                 ____________________ 

    Before WOOD, Chief Judge, and POSNER and WILLIAMS, Cir‐
cuit Judges. 
   WILLIAMS, Circuit Judge. John Baugh fell off a ladder while 
replacing gutter screws and suffered a traumatic brain injury. 
He sued the ladder’s manufacturer, Cuprum, alleging that the 
ladder had unexpectedly collapsed and caused him to fall be‐
cause it had been defectively designed. At the conclusion of 
2                                                       No. 16‐1106 

trial, a jury, finding in Baugh’s favor, awarded him over $11 
million  in  damages.  Following  the  verdict,  Cuprum  filed  a 
motion for a new trial and for judgment as a matter of law, 
but the district judge denied it. 
    On  appeal,  Cuprum  contends  that  this  denial  was  im‐
proper. Cuprum maintains that it was entitled to a new trial 
primarily  because  the  district  judge  erroneously  permitted 
two of Baugh’s experts to testify about critical issues. But both 
experts’  methodologies  were  adequate,  and  Cuprum’s  vari‐
ous complaints affected the weight of the experts’ testimony 
rather  than  its  admissibility.  In  addition,  Cuprum  contends 
that  it  was  entitled  to  judgment  as  a  matter  of  law  because 
Baugh had failed to prove that the ladder contained an unrea‐
sonably dangerous condition and that this condition was the 
most probable cause of the accident. When viewing the evi‐
dence in the light most favorable to Baugh, however, we con‐
clude that a reasonable jury could have found in Baugh’s fa‐
vor. Baugh supplied sufficient evidence demonstrating that a 
feasible  alternative  existed,  and  that  the  accident  was  more 
likely  attributable  to  the  ladder’s  original  defective  design 
than to an improper use of the ladder. So we affirm the district 
court’s judgment in Baugh’s favor. 
                       I. BACKGROUND 
   John Baugh fell off a five‐foot, A‐frame aluminum ladder 
while replacing several rusty screws in a gutter on his garage. 
Baugh  sustained  significant  bruising  and  bleeding  in  the 
frontal area of his brain, which caused him to suffer seizures, 
dementia, and quadriplegia and inhibited his ability to per‐
form myriad routine functions such as taking medicine orally, 
urinating without a catheter, recognizing shapes and angles, 
and reading a one‐paragraph excerpt and answering simple 
No. 16‐1106                                                               3

questions like who, what, and where. On his behalf, Baugh’s 
wife Sharon sued Cuprum, a Mexico‐based company that de‐
signed and manufactured the ladder, alleging a design defect 
under  strict  liability  and  negligence  theories.  Baugh  argued 
that the ladder was not designed to be strong enough to ac‐
commodate the weight of individuals at or near 200 pounds,1 
and that a feasible alternate design would have prevented the 
accident. But Cuprum argued that the ladder was designed to 
adequately support the weight of individuals weighing up to 
200  pounds,  and  that  the  accident  occurred  because  Baugh 
climbed too high on the ladder and stood on its fourth step 
and pail shelf, neither of which were intended to be stood on. 
(Pail shelves are often square in shape, attached near the top 
of  ladders,  and  used  to  hold  paint  cans  and  other  painting 
equipment.) 
    The  parties  proceeded  to  trial  and  a  jury  found  in  Cu‐
prum’s favor. However, we remanded the case for a new trial 
because the exemplar ladder, which had the same core speci‐
fications as Baugh’s, was improperly given to jurors during 
jury deliberations. See generally Baugh ex rel. Baugh v. Cuprum 
S.A. de C.V., 730 F.3d 701 (7th Cir. 2013). 
   During  the  second  trial,  Baugh  elicited  testimony  from 
two of his neighbors and a paramedic, all of whom arrived to 
the  scene  post‐accident.  However,  Baugh—the  only  eyewit‐
ness to the accident—did not testify at either trial, we assume, 
because of the severity of his injuries. Baugh also elicited tes‐
timony from a number of experts relating to the cause of the 

                                                 
      1 Baugh was five feet five inches tall and weighed 224 pounds approx‐

imately six weeks before the accident. However, neither party contends 
that Baugh’s weight is relevant, so we will not address the issue further.  
4                                                      No. 16‐1106 

accident  and  the  severity  of  his  resulting  physical  injuries. 
Notably,  Dr.  Jack  Vinson,  a  mechanical  engineer,  testified 
about  the  ladder’s  design.  Relying  on  handwritten  calcula‐
tions  based  on  centuries‐old  mathematics  principles,  Dr. 
Vinson opined that the ladder could withstand up to 35,000 
pounds  per  square  inch  (PSI),  and  that  a  200‐pound  person 
could exert as many as 97,700 PSI while using the ladder. Dr. 
Vinson opined further that the ladder could have accommo‐
dated  a  200‐pound  person  if  it  had  thicker  legs  and  thicker 
and longer gussets. (Gussets are metal bars that provide brac‐
ing support by connecting the leg of a ladder to the first step.)  
    Kevin  Smith,  a  mechanical  engineer,  supplied  causation 
testimony on Baugh’s behalf. He opined that: (i) Baugh was 
facing  the  house  and  the  gutter  as  he  climbed  the  ladder 
(which was the intended use); (ii) all four of the ladder’s feet 
were in Baugh’s concrete driveway; (iii) Baugh was standing 
on the third step of the ladder (the highest intended step); (iv) 
the ladder tipped to the right; (v) the shorter‐than‐necessary 
gusset  on  the  ladder’s  right  front  side  could  not  support 
Baugh’s weight, thereby causing the ladder’s right front leg to 
fail and Baugh to fall onto his concrete driveway; and (vi) a 
longer gusset would have prevented the accident.  
    Cuprum elicited contrary testimony regarding design and 
causation.  Dr.  Michael  Stevenson,  a  metallurgical  engineer, 
opined that a 250‐pound person could never exert more than 
24,000  PSI—well  within  the  ladder’s  range  of  tolerance.  Dr. 
Stevenson reached this conclusion using the computer‐based 
“finite  element  analysis”  method.  In  addition,  Michael  Van 
Bree, a mechanical engineer, opined that: (i) Baugh was facing 
away from the house and gutter as he climbed the ladder (an 
No. 16‐1106                                                            5

improper use); (ii) two of the ladder’s feet were in the drive‐
way, while the other two were in an adjacent flower bed; (iii) 
the  ladder  tipped  to  the  left  while  Baugh  was  straddling  it, 
with one foot on the pail shelf and the other on the ladder’s 
fourth step (both improper uses); and (iv) Baugh lost balance, 
causing the ladder to tip over and Baugh to fall into the flower 
bed.  
      




    The jury ultimately found in Baugh’s favor and awarded 
him $11 million. The district judge denied Cuprum’s motion 
for judgment as a matter of law and, alternatively, for a new 
trial. This appeal followed. 
                           II. ANALYSIS 
    A. Cuprum Not Entitled to a New Trial 
    On appeal, Cuprum maintains that the district judge erred 
in denying its motion for a new trial. We review such denials 
for abuse of discretion and where, as here, the moving party 
alleges an erroneous admission of evidence during trial, “we 
will grant a new trial only if the error had a substantial influ‐
ence  over  the  jury  and  the  result  reached  was  inconsistent 
with  substantial  justice.”  Saathoff  v.  Davis,  826  F.3d  925,  930 
(7th Cir. 2016). 
    Cuprum’s principal justification for a new trial  concerns 
the  district  judge’s  denial  of  several  of  its  motions  in  limine 
(MILs)  concerning  Dr.  Vinson,  Baugh’s  design  expert,  and 
Smith, Baugh’s causation expert. Although none of the MILs 
explicitly  cited  Federal  Rule  of  Evidence  702  or  Daubert  v. 
Merrell Dow Pharmaceuticals, 509 U.S. 579 (1993), their substan‐
tive arguments were unequivocally rooted in both—specifi‐
cally, that Dr. Vinson’s alternative‐design opinions were un‐
6                                                        No. 16‐1106 

reliable, and that Smith was unqualified and proffered causa‐
tion opinions based on unreliable methodology. Indeed, the 
MILs repeatedly used these Rule 702/Daubert buzzwords and 
cited multiple cases applying the related framework. So the 
district judge should have treated the MILs as invoking Rule 
702 and Daubert. And it appears that he did—at least with re‐
gard to reliability—since he denied the MILs on the ground 
that “there is nothing about the witnesses’ opinions that falls 
outside the realm of acceptable science.”  
    However,  the  problem  with  that  conclusion  was  that  it 
was not accompanied by any further analysis regarding the 
considerations  that  animated  the  judge’s  ruling.  See,  e.g., 
Metavante Corp. v. Emigrant Sav. Bank, 619 F.3d 748, 760 (7th 
Cir. 2010) (observing that a proper Daubert inquiry cannot be 
comprised solely of conclusory statements regarding admis‐
sibility). Nor was this deficiency remedied by either of the dis‐
trict judges who were subsequently assigned to the  case, as 
both simply adopted the original judge’s conclusion without 
elaboration. So rather than reviewing the denial of the MILs 
for abuse of discretion, as we typically do when a judge has 
adequately applied the Rule 702/Daubert framework, we re‐
view  the  denial  here  de  novo.  See  Hall  v.  Flannery,  840  F.3d 
922, 926 (7th Cir. 2016) (citations omitted). 
       1. Dr. Vinson’s Testimony Was Admissible 
    On appeal, Cuprum challenges the methodology that led 
Dr. Vinson to opine that a design featuring thicker legs and a 
thicker and longer gusset would have prevented Baugh’s ac‐
cident.  When  determining  the  reliability  of  a  qualified  ex‐
pert’s testimony under Daubert, courts are to consider, among 
other things: (1) whether the proffered theory can be and has 
been tested; (2) whether the theory has been subjected to peer 
No. 16‐1106                                                         7

review; (3) whether the theory has been evaluated in light of 
potential rates of error; and (4) whether the theory has been 
accepted  in  the  relevant  scientific  community.  Smith  v.  Ford 
Motor Co., 215 F.3d 713, 719 (7th Cir. 2000). We have empha‐
sized that “no single factor is either required in the analysis 
or dispositive as to its outcome.” Id.; accord Kumho Tires Co. v. 
Carmichael, 526 U.S. 137, 151–52 (1999). 
    Cuprum attacks Dr. Vinson’s alternate‐design opinion on 
several grounds. Its primary criticism is that Dr. Vinson failed 
to test this alternative design, either with a specially made ex‐
emplar ladder or using finite element analysis (the latter be‐
ing the preferred method of Dr. Stevenson, Cuprum’s design 
expert). But Dr. Vinson did test his alternative design, using 
centuries‐old mathematics principles that Dr. Stevenson him‐
self conceded can be used to analyze stress in a ladder. The 
fact  that  these  calculations  were  not  accompanied  with  live 
testing  of  an  exemplar  ladder  is  irrelevant  to  Rule  702  and 
Daubert. See Lapsley v. Xtek, Inc., 689 F.3d 802, 815–16 (7th Cir. 
2012) (“[P]hysical re‐creations of industrial accidents are not 
always  feasible  or  prudent….  A  mathematical  or  computer 
model is a perfectly acceptable form of test” for a proposed 
alternative  design.);  Schmude  v.  Tricam  Indus.,  556  F.3d  624, 
626  (7th  Cir.  2009)  (rejecting  claim  that  plaintiff’s  expert 
should have been barred from testifying due to failure to con‐
duct  live  recreation  of  accident,  and  discussing  defendant’s 
dubious re‐creation attempt); Cummins v. Lyle Indus., 93 F.3d 
362, 369 (7th Cir. 1996) (“We do not mean to suggest … that 
hands‐on testing is an absolute prerequisite to the admission 
of expert testimony.”).  
8                                                      No. 16‐1106 

     Cuprum also claims that Dr. Vinson’s alternative design is 
deficient because it was not subjected to peer review. But Cu‐
prum only claims that one of Dr. Vinson’s three papers fea‐
turing his design went unreviewed, whereas Dr. Vinson tes‐
tified (without contradiction) that the other two papers were 
in fact peer reviewed. And even assuming none of the three 
papers  were  reviewed,  Dr.  Vinson  “was  merely  applying 
well‐established engineering techniques to the particular ma‐
terials at issue in this case, … [so] his failure to submit those 
techniques to peer review establishes nothing about their re‐
liability.”  Smith,  215  F.3d  at  720.  This  reasoning  applies 
equally to Cuprum’s complaint that Dr. Vinson’s alternative 
design has not been adopted by the ladder industry. And the 
significance of these two complaints is further diminished by 
the fact that Dr. Stevenson reviewed the calculations that Dr. 
Vinson shared with the jury and found only one error—one 
that neither Dr. Stevenson nor Cuprum claims was significant 
enough to cast doubt on any of Dr. Vinson’s conclusions.  
    Cuprum’s reliance on Dhillon v. Crown Controls, 269 F.3d 
865 (7th Cir. 2001), is misplaced. In Dhillon, we concluded that 
the district judge did not abuse his discretion in finding the 
challenged expert’s testimony to be inadmissible. But unlike 
Dr. Vinson, most of the experts in Dhillon had failed to create 
or test their proposed alternative design, and the one expert 
who did conduct testing did so after forming his opinion and 
was unable to bridge the tests and the opinions. Id. at 869–70. 
To  be  sure,  this  latter  expert  bears  some  similarity  to  Dr. 
Vinson  in  that  the  American  National  Standards  Institute 
(ANSI)  had  not  expressly  embraced  either  experts’  bottom‐
line design. Nevertheless, the Dhillon expert is distinguishable 
since  ANSI  rejected  his  design  on  two  separate  occasions, 
whereas  ANSI’s  review  of  Dr.  Vinson’s  design  had  never 
No. 16‐1106                                                        9

reached completion. Nor do we find that ANSI’s stamp of ap‐
proval, standing alone, is a dispositive consideration. 
    Finally, Cuprum suggests that Dr. Vinson lacked the req‐
uisite qualifications to opine on ladder design, due to his ad‐
vanced age (he received his bachelor’s degree in 1952 and his 
Ph.D. in 1961) and his concessions at trial that he had never 
designed a ladder for commercial use or worked in the ladder 
industry. But it appears that Cuprum forfeited this argument 
by failing to raise it in a motion in limine, an objection at trial, 
or in its post‐trial motions. See, e.g., Pole v. Randolph, 570 F.3d 
922, 937–38 (7th Cir. 2009).  
     Forfeiture aside, the claim lacks merit. For one, Cuprum 
fails to explain how Dr. Vinson’s age and lack of experience 
within the  ladder  industry  render him unqualified to  opine 
about  PSI  thresholds  using  well‐established  mathematical 
principles. Cf. Doe v. Cutter Biological, Inc., 971 F.2d 375, 385 
(9th  Cir.  1992)  (“Ordinarily,  courts  impose  no  requirement 
that an expert be a specialist in a given field, although there 
may be a requirement that he or she be of a certain profession, 
such as a doctor.”). Nor are Dr. Vinson’s purported experien‐
tial  shortcomings  evidenced  in  the  record.  Notably,  Dr. 
Vinson studied mechanical engineering at Cornell University, 
Cambridge  University,  and  the  University  of  Pennsylvania. 
He is a professor emeritus of mechanical and aerospace engi‐
neering  at  the  University  of  Delaware,  is  a  member  of  the 
American Society of Testing Materials, and has served on the 
editorial boards of Advanced Composites and Materials Journal 
and  Advanced  Materials  and  Structures.  He  has  also  co‐au‐
thored several articles relevant to aluminum step ladders en‐
titled, “Experimental Evaluation of the Structural Character‐
10                                                   No. 16‐1106 

istics of Extruded Aluminum Step Ladders,” “Failure Analy‐
sis  of  Step  Ladders  Manufactured  from  Extruded  Alumi‐
num,”  and  “Fiberglass and Aluminum  Step  Ladder  Perfor‐
mance Under Dynamic Loading Conditions.” In addition, Dr. 
Vinson testified that his calculations are rooted in well‐estab‐
lished principles that have been used for centuries to help as‐
semble more complicated structures such as the Eiffel Tower. 
So Dr. Vinson’s qualifications were adequate, and the district 
judge did not err in permitting him to testify about his pro‐
posed alternative design. 
       2. Smith’s Testimony Was Admissible 
    Cuprum also used MILs in an attempt to restrict the scope 
of  Smith’s  trial  testimony.  For  example,  Cuprum  asked  the 
district judge to bar Smith from testifying about the results of 
the “drop” test he performed on two six‐foot, A‐frame ladders 
designed and manufactured by Cuprum. (According to Cu‐
prum, “the ‘drop’ test assesses the strength and durability of 
the ladder when it is dropped from different heights for pur‐
poses of determining how much the ladder could be damaged 
during handling and transport.”) Cuprum argues these tests 
were  not  reliable  because  they  were  not  performed  in  the 
manner mandated by ANSI. Smith dropped (i.e., tested) each 
ladder multiple times, whereas ANSI stipulates that a ladder 
need  only  be  dropped  once.  But  Cuprum  does  not  explain 
why this deviation demonstrates unreliability, nor is it obvi‐
ous  to  us.  The  record  indicates  that  while  the  ANSI‐based 
standard requires a single drop, multiple drops are not pro‐
hibited. Moreover, it seems entirely plausible that, in real life, 
ladders may be dropped or otherwise subjected to wear and 
tear  on  multiple  occasions  before  an  incident  occurs.  So 
Smith’s deviation from ANSI in this way was not problematic.  
No. 16‐1106                                                           11

    Cuprum  similarly  complains  that  Smith  used  heavier 
loads  for  the  “cantilever  bend” test  than  ANSI  requires—as 
high  as  190  pounds,  rather  than  the  mandated  150  pounds. 
(Cuprum  explains  that  “[t]he  ‘cantilever  bend’  test  is  con‐
ducted by placing loads of various amounts on the ladder to 
see if the section of the leg that is cantilevered out from the 
first  step  to  the  foot  will  bend.”)  Again,  the  missing  link  in 
Cuprum’s argument is an explanation of why this deviation 
speaks to reliability. If a ladder is expressly meant to support 
individuals weighing as much as 200 pounds, it strikes us as 
entirely  reasonable  that  loads  exceeding  150  pounds  would 
be  used  to  test  the  ladder’s  strength.  Cuprum  has  proven 
nothing to the contrary. 
    Finally, Cuprum sought to bar Smith from testifying about 
the  accident  and  the  ladder’s  design  on  the  ground  that  he 
lacked the requisite factual basis to support his opinions. Ac‐
cording to Cuprum, Smith knew so little about what actually 
occurred  immediately  before  the  accident—for  example, 
Smith could not say with certainty where on the ladder Baugh 
had  been  positioned  when  the  accident  occurred,  and 
whether he was climbing, standing, or descending—that the 
opinions he supplied were inadmissible bottom‐line, off‐the‐
cuff  statements.  This  lack  of  knowledge  is  critical,  Cuprum 
claims,  because  it  means  that  Baugh  cannot  prove  that  the 
most probable cause of the accident was a design defect that 
manifested while Baugh was using the ladder as directed. 
    We  disagree.  In  order  to  reach  his  opinions,  Smith  re‐
viewed, among other things, photographs of the scene of the 
accident with overlaid measurements, transcripts of deposi‐
tion testimony supplied by witnesses to the aftermath of the 
12                                                       No. 16‐1106 

accident, the actual ladder that Baugh had used, and an ex‐
emplar ladder. That supplied Smith with enough facts to ren‐
der his opinion. Moreover, the mere fact that Smith could not 
testify about certain facts relating to the accident with abso‐
lute certainty does not render his opinions unreliable or irrel‐
evant. See Manpower, Inc. v. Ins. Co. of Pa., 732 F.3d 796, 806 
(7th Cir. 2013) (“Reliability … is primarily a question of the 
validity of the methodology employed by an expert, not the 
quality of the data used in applying the methodology or the 
conclusions  produced.”);  Stollings  v.  Ryobi  Techs.,  Inc.,  725 
F.3d  753,  768  (7th  Cir.  2013)  (“[E]xpert  testimony  does  not 
need to be conclusive to be relevant.”). Indeed, it is often the 
case that experts reach conflicting conclusions  based on ap‐
plying different but nevertheless reliable methodologies to a 
set of partially known facts. The determination of which opin‐
ion (if any) identifies the most probable cause of an injury is 
typically a question of weight, not reliability. Cf. Smith v. Ford 
Motor Co., 215 F.3d 713, 718 (7th Cir. 2000) (“The soundness of 
the factual underpinnings of the expert’s analysis and the cor‐
rectness of the expert’s conclusions based on that analysis are 
factual matters to be determined by the trier of fact ….”). 
       3. Other Arguments Lack Merit 
    Cuprum  identifies  several  non‐Daubert‐related  grounds 
that supposedly warrant a new trial. It claims, for  example, 
that the district judge erred in prohibiting Cuprum from ask‐
ing  its  director  of  product  safety  and  engineering,  Thomas 
Schmitt,  to  explain  whether  Cuprum  had  ever  changed  the 
gusset length in the type of ladder at issue based on a fear of 
collapse.  However,  Cuprum  has  failed  to  demonstrate  pre‐
cisely  how  this  testimony  is  relevant  to  the  case,  stating  in 
conclusory fashion that the testimony is somehow “relevant 
No. 16‐1106                                                      13

to  plaintiff’s  theory  of  alternative  design,  which  focused 
solely on the gusset.” And as Baugh notes, Schmitt was pre‐
cluded from testifying because he lacked personal knowledge 
about  the  subject.  Cuprum  does  not  dispute  the  validity  of 
that factual predicate. 
    Cuprum also contends that the district judge erred in over‐
ruling two objections made by Cuprum during closing state‐
ments. The  first  objection  concerned  Baugh’s  statement that 
the evidence indicated the ladder’s right front leg was capable 
of  bending  inward  while  the  ladder’s  four  feet  were  on  the 
driveway. Cuprum contends that this statement was not an‐
chored to any evidence presented at trial, but that would be 
true only if one ignores the testimony supplied by Dr. Vinson 
and  (especially)  Smith.  And  since  the  testimony  from  these 
experts was admissible, there was adequate evidence to sup‐
port Baugh’s statement, and the district judge did not abuse 
his  discretion  in  overruling  the  objection.  And  even  if  an 
abuse  somehow  occurred,  it  was  rendered  harmless  by  the 
judge’s curative instruction to the jury that closing statements 
are not facts, notwithstanding Cuprum’s conclusory claim to 
the contrary. See United States v. Berkowitz, 927 F.2d 1376, 1384 
(7th Cir. 1991) (“[P]erfunctory and undeveloped arguments, 
and arguments that are unsupported by pertinent authority, 
are waived ….”). 
    The second statement that Cuprum objected to at closing 
concerned Baugh’s use of already‐accrued medical bills to cal‐
culate  future  medical  costs.  According  to  Cuprum,  the  past 
bills  were  an  inappropriate  comparator  because  “most  of 
[Baugh]’s past damages were related to the acute care he re‐
ceived during the first two years after the accident and so will 
not be incurred again.” But Cuprum fails to cite anything in 
14                                                    No. 16‐1106 

the record to support this assertion, and, in any case, Baugh 
elicited testimony to the contrary. For example, Dr. Gary Yar‐
kony, a specialist in physical medicine and rehabilitation, tes‐
tified that Baugh is partially paralyzed in all four extremities, 
has diminished cognitive function, and will need for the re‐
mainder of his life round‐the‐clock nursing care and access to 
durable medical equipment such as a motorized wheel chair 
and a lift to transfer him into and out of bed. Dr. Yarkony also 
opined that Baugh would need “additional medical care [be‐
yond] just your routine internal medicine care” such as “re‐
hab doctors, neurologists, [and] foot care.” In short, there was 
ample evidence indicating that Baugh’s injuries were perma‐
nent and would require significant medical treatment indefi‐
nitely. 
    Cuprum also claims that by calculating the average annual 
cost of Baugh’s past medical expenses and by multiplying it 
by  Baugh’s  remaining  life  expectancy,  Baugh  improperly 
sought so‐called “per diem” damages. Cuprum directs our at‐
tention  to  Caley  v.  Manicke,  in  which  the  Illinois  Supreme 
Court held that it had been improper for counsel to suggest 
during closing statements that certain damages should be cal‐
culated using a rigid cost‐per‐day mathematical formula. 182 
N.E.2d 206, 207–09 (Ill. 1962). However, Caley was only con‐
cerned  with  damages  relating  to  pain  and  suffering,  whereas 
Baugh’s statement at closing referenced damages relating to 
medical costs—which often are amenable to per diem calcu‐
lations due to the repetitive nature of expenses such as medi‐
cal check‐ups, tests, and supplies. 
   Finally,  Cuprum  claims  that  the  verdict  is  “against  the 
manifest weight of the evidence, excessive, or otherwise un‐
reasonable.” This claim is easily dispatched, however, since it 
No. 16‐1106                                                       15

merely incorporates, without explanation, the section of Cu‐
prum’s opening appellate brief concerning the Rule 702/Daub‐
ert issues that we rejected above. Cf. United States v. Dunkel, 
927 F.2d 955, 956 (7th Cir. 1991) (“A skeletal ‘argument,’ really 
nothing more than an assertion, does not preserve a claim.”). 
Nor has Cuprum demonstrated cumulative error, since it has 
failed to identify any error that individually or in combination 
with others deprived him of a fair trial. See, e.g., United States 
v. Powell, 652 F.3d 702, 706 (7th Cir. 2011) (Cumulative error 
requires proof “(1) that multiple errors occurred at trial; and 
(2) those errors, in the context of the entire trial, were so severe 
as to have rendered his trial fundamentally unfair.”). So the 
district judge did not abuse his discretion in declining to grant 
Cuprum a new trial. 
   B. Cuprum Not Entitled to Judgment as a Matter of Law  
    We review the district judge’s denial of Cuprum’s motion 
for judgment as a matter of law de novo, and view the evi‐
dence in the light most favorable to Baugh as the non‐moving 
party. Venson v. Altamirano, 749 F.3d 641, 646 (7th Cir. 2014). 
We will reverse the district judge’s decision only if no rational 
jury  could  have  found  in  Baugh’s  favor.  Id.  Cuprum claims 
that  it  is  entitled  to  judgment  as  a  matter  of  law  because 
Baugh failed to prove two of the requisite elements of a defec‐
tive design claim—an unreasonably dangerous condition and 
causation. We address each issue in turn. 
       1. Unreasonably Dangerous Condition 
    As noted above, Baugh asserted design defect under both 
strict  liability  and  negligence  theories.  The  jury  was  in‐
structed  on  both  claims  but  returned  a  general  verdict  in 
Baugh’s favor, so it is unclear whether the verdict was based 
16                                                         No. 16‐1106 

on one or both of the theories. But this uncertainty is unim‐
portant, since, as discussed below, Cuprum’s arguments im‐
plicate both theories. 
    Under  Illinois  law—which  the  parties  agree  applies 
here—a plaintiff alleging defective design under a strict prod‐
uct liability theory must prove that (i) the product has an un‐
reasonably  dangerous  condition,  (ii)  the  condition  existed 
when  the  product  left  the  defendant’s  control,  and  (iii)  the 
condition caused the plaintiff to suffer an injury. E.g., Mikola‐
jczyk v. Ford Motor Co., 901 N.E.2d 329, 345 (Ill. 2008) (citations 
omitted).  A  product  may  be  unreasonably  dangerous  if  it 
failed  to  perform  as  safely  as  an  ordinary  consumer  would 
expect (the “consumer‐expectation test”), or if the product’s 
risks  outweigh  its  benefits  (the  “risk‐utility  test”).  Id.  at  336 
(citing Lamkin v. Towner, 536 N.E.2d 449, 457 (Ill. 1990)).  
    The  consumer‐expectation  test  is  a  simpler  inquiry  than 
the risk‐utility test, as the latter asks courts to consider the fol‐
lowing non‐exhaustive list of factors: 
        the  availability  and  feasibility  of  alternate  de‐
        signs at the time of the product’s manufacture; 
        … [whether] the design used … conform[ed] to 
        the  design  standards  in  the  industry,  design 
        guidelines provided by an authoritative volun‐
        tary organization, or design criteria set by legis‐
        lation or governmental regulation[;] … the util‐
        ity of the product to the user and to the public 
        as  a  whole[;]  the  safety  aspects  of  the  product 
        including the likelihood that it will cause injury 
        and the probable seriousness of the injury[;] and 
        the  manufacturer’s  ability  to  eliminate  the  un‐
        safe character of the product without impairing 
No. 16‐1106                                                        17

       its  usefulness  or  making  it  too  expensive  to 
       maintain its utility. 
Jablonski v. Ford Motor Co., 955 N.E.2d 1138, 1154 (Ill. 2011) (ci‐
tations omitted).  
     Like strict liability, negligence focuses on the allegedly un‐
reasonably dangerous condition of a product. Calles v. Scripto‐
Tokai Corp., 864 N.E.2d 249, 263–64 (Ill. 2007). For some time, 
Illinois courts have differentiated between the two theories on 
the  ground  that  negligence  alone  inquires  into  the  defend‐
ant’s  alleged fault—i.e., whether  the defendant breached its 
“nondelegable  duty  to  design  reasonably  safe  products”  by 
failing  to  exercise  reasonable  care.  Id.  In  practice,  however, 
this distinction may sometimes be illusory, as the Illinois Su‐
preme Court has recently observed that “risk‐utility balanc‐
ing remains operative in determining whether a defendant’s 
conduct  is  reasonable  in  a  negligent‐design  case.”  Jablonski, 
955  N.E.2d  at  1154–55  (referencing  approvingly  the  conclu‐
sion of numerous commentators that “the balancing test de‐
veloped for strict liability claims … is essentially identical to 
the  test  applied  in  determining  whether  a  defendant’s  con‐
duct in designing a product is reasonable”). 
    Here,  Cuprum  implicates  both  theories  by  arguing  that 
Baugh failed to prove the existence of an alternate design at 
trial, a frequent prerequisite for liability under the risk‐utility 
test  and  one  that  Baugh  pursued  in  this  case.  In  doing  so, 
however, Cuprum relies primarily on the same arguments re‐
jected above regarding the admissibility of Dr. Vinson’s meth‐
odology—specifically, that Dr. Vinson failed to test his alter‐
native design, that this design was not subjected to peer re‐
view  or  review  by  ANSI,  that  the  design  had  not  been  em‐
18                                                     No. 16‐1106 

braced by the ladder industry, and that Dr. Vinson was un‐
qualified to opine about alternative designs. Without those ar‐
guments, Cuprum is left with its contention that its own ex‐
pert, Dr. Stevenson, relied on superior methodology in opin‐
ing that the ladder possessed the requisite structural strength 
to support an individual like Baugh (i.e., that it did not con‐
tain  an  unreasonably  dangerous  condition).  But  this  argu‐
ment cannot carry the day for Cuprum. Cuprum had ample 
opportunity to enhance Dr. Stevenson’s credibility by using 
Dr. Stevenson to highlight the strengths of finite element anal‐
ysis and the shortcomings of Dr. Vinson’s calculations, and by 
cross  examining  Dr.  Vinson  directly.  All  of  this  occurred  in 
front  of  the  jury,  and  based  on  the  evidence  presented,  the 
jury  found  Dr.  Vinson’s  approach  more  convincing  and  en‐
tered a verdict in Baugh’s favor.  
     We  reject  the  notion  that  no  reasonable  jury  could  have 
concluded the same: Dr. Vinson adequately explained why a 
ladder like Baugh’s could fail when used as instructed, how 
the legs and gussets could be modified to prevent such a fail‐
ure, and why the finite element analysis on which Dr. Steven‐
son relied was an inferior method of calculating the varying 
levels of force users apply on ladders. So Cuprum was not en‐
titled to judgment as a matter of law on the unreasonably dan‐
gerous condition element. See, e.g., Gicla v. United States, 572 
F.3d  407,  414  (7th  Cir.  2009)  (observing  that  the  case  “pre‐
sented a classic battle of the experts … [that] called upon the 
factfinder to determine what weight and credibility to give to 
each expert”); Wipf v. Kowalski, 519 F.3d 380, 385 (7th Cir. 2008) 
(“[I]n a case of dueling experts … it is left to the trier of fact, 
not the reviewing court, to decide how to weigh the compet‐
ing expert testimony.”); Spesco, Inc. v. Gen. Elec. Co., 719 F.2d 
No. 16‐1106                                                        19

233, 237–38 (7th Cir. 1983) (“[T]his case presents a typical ex‐
ample  of  opposing  experts  offering  conflicting  views  to  the 
jury  ….  It  is  within  the  province  of  the  jury  to  determine 
which of two contradictory expert statements is deserving of 
credit.”). 
       2. Causation 
    Cuprum  also  claims  that  it  is  entitled  to  judgment  as  a 
matter of law because Baugh failed to prove causation. When 
relying on circumstantial evidence to establish causation un‐
der Illinois law, as Baugh does here, “the conclusion sought 
must be more than speculative; rather the conclusion must be 
the only probable conclusion.” Williams v. Chi. Bd. of Educ., 642 
N.E.2d 764, 768 (Ill. App. Ct. 1994) (citations omitted). Unsur‐
prisingly, this means that a fact “cannot be inferred from the 
evidence when the existence of another fact inconsistent with 
the  first  can  be  inferred  with  equal  certainty  from  the  same 
evidence.” Pyne v. Witmer, 543 N.E.2d 1304, 1313 (Ill. 1989) (ci‐
tation  omitted).  However,  circumstantial  evidence  need  not 
go so far as to “exclude all other possible inferences” to show 
that a causal link exists. Id. 
   Here,  we  conclude  that  a  rational  fact  finder  could  con‐
clude that, based on a preponderance of the evidence, the al‐
leged  defect  in  the  ladder  (and  not  ladder  misuse)  was  the 
most  probable  cause  of  the  accident.  The  testing  that  Smith 
conducted  provided  the  jury  with  sufficient  information  to 
conclude that the damage to the ladder likely occurred while 
Baugh was using the ladder properly. Moreover, the fact that 
both Baugh and the ladder were found in the driveway sug‐
gests that the ladder fell into the driveway (Baugh’s theory) 
rather than into the adjacent flower bed (Cuprum’s theory). 
Indeed, as Cuprum concedes, no dirt, vegetation, or anything 
20                                                        No. 16‐1106 

else was found on Baugh’s body or clothes that suggested he 
fell into the flower bed, and Baugh’s profound post‐accident 
disorientation—non‐communicative  and  non‐responsive  to 
his  rescuers—makes it unlikely  that he  moved  both himself 
and the ladder to the driveway after the fall. And after review‐
ing Cuprum’s videotaped “reenactment” of the accident, the 
jury could have reasonably concluded that Baugh—65 years 
old  and  224  pounds  at  the  time—likely  did  not  attempt  to 
straddle  the  ladder  in  the  physically  awkward  fashion  that 
Cuprum suggests. 
    Cuprum  raises  a  number  of  arguments  in  support  of  its 
position that ladder failure is not the most probable cause, but 
none are persuasive—especially when viewing the evidence 
in the light most favorable to Baugh, as we must. For example, 
Cuprum claims that Vinson and Smith disagreed about how 
the ladder’s design caused the accident and how the ladder’s 
left leg and pail shelf became damaged. But this misrepresents 
the two men’s testimony; because Vinson’s opinions on these 
topics ranged from equivocal to entirely absent, there was no 
meaningful disagreement between him and Smith.  
     Cuprum  also  criticizes  Baugh’s  experts  for  not  knowing 
the specific PSI that Baugh was exerting on the ladder imme‐
diately before the accident. But we fail to see why this absence 
is  dispositive.  Vinson  testified  that  a  200‐pound  individual 
could exert more than twice the PSI that the ladder was de‐
signed  to  withstand,  and  Smith  opined  that  the  damage  to 
and post‐accident location of the ladder were consistent with 
failure  and  tip‐over.  That  seems  sufficient.  And  it  is  unsur‐
prising that the specific PSI is unknown, since no expert on 
either  side  could  testify  with  certainty  as  to  Baugh’s  specific 
location on the ladder when the accident occurred.  
No. 16‐1106                                                         21

    Another complaint of Cuprum’s is that Baugh could not 
have  easily  reached  the  gutter  screws  he  was  replacing  by 
standing on the ladder’s first, second, or third steps—the only 
proper steps for standing. In support, Cuprum notes that Van 
Bree, who is six feet tall, could barely touch one of the screws 
with his hand, and that Baugh is even shorter than Van Bree, 
at five feet ten inches. However, a reasonable jury could dis‐
count  this  testimony  on  several  grounds—for  example,  that 
Van Bree’s superior height does not establish that his stand‐
ing reach was longer than Baugh’s, or more importantly, that 
the  use  of  a  screwdriver  could  have  given  Baugh  the  few 
inches necessary to make the screws more comfortably reach‐
able. 
    And  while  Cuprum  claims  that  Van  Bree’s  theory  is  the 
only one that accounts for all of the damage to Baugh’s ladder, 
that  overlooks  several  criticisms  that  the  jury  could  have 
found compelling. For example, Van Bree opined that the lad‐
der’s right front leg bent not because of a design failure but 
because Baugh had fallen on it after the ladder tipped over. In 
support  of  this  theory,  Van  Bree  noted  that  he  dropped  a 
sandbag onto an exemplar ladder, but the jury could have rea‐
sonably found that the bag could not replicate the effects of a 
human body. Similarly, when asked to explain how the right 
front leg could have been bent down by Baugh falling on it 
but still ended up on the ground with the bend pointing up, 
Van Bree opined that the entire ladder had flipped over 180° 
after  Baugh  fell  onto  it.  The  jury  was  entitled  to  view  this 
opinion with skepticism. And although Van Bree opined that 
the pail shelf was damaged by Baugh standing on it, there was 
no evidence ruling out the possibility that the shelf had been 
damaged before the accident. So Cuprum was not entitled to 
judgment as a matter of law on causation. 
22                                                   No. 16‐1106 

                       III.   CONCLUSION 
      The judgment of the district court is AFFIRMED.